Citation Nr: 1138479	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  00-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right eye disorder, claimed as traumatic cataract and glaucoma.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO) and several Board remand.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In January 2011, the Veteran was provided with a VA examination addressing the etiology of his current right eye disorder, claimed as traumatic cataract and glaucoma.  The VA examiner opined that the Veteran's right eye disorder was not caused or aggravated by his military service, to include spilling gasoline in his right eye.  In support of the opinion, the examiner explained that the Veteran's glaucoma, cataract, and corneal scar are secondary to an injury to the right eye which occurred when the Veteran was 12 years old.  Specifically, the Veteran reported that he was struck in the right eye with a brick when he was 12 years old.  The examiner noted that the pterygium in the right eye documented on the Veteran's service entrance examination was likely a corneal scar which was a result of the right eye injury.  The examiner concluded that the Veteran's corneal scar, cataract, and glaucoma developed as a result of the right eye injury which occurred when the Veteran was 12 years old, but that there was a lapse in initial diagnosis, and that the Veteran began developing loss of vision from the glaucoma during service.  

In that regard, the VA examiner indicated that the Veteran's glaucoma worsened during service, which is documented in the service treatment records as a worsening of visual acuity.  While the VA examiner concluded that the Veteran's right eye disorder was not aggravated by active duty service, the examiner did not explain why there was no aggravation, particularly after noting that the Veteran's visual acuity worsened throughout service.  Specifically, the VA examiner did not explain whether the worsening of the glaucoma during service was a natural progression of the Veteran's right eye disorder which was documented on his service entrance examination, or whether it could be related to another factor, such as the spilling of gasoline into his eye.  Accordingly, the Board finds that the January 2011 VA examination is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  

As the January 2011 VA examiner failed to provide rationale for the conclusion that the Veteran's right eye disorder was not aggravated by his active military service, the RO should attempt to obtain an opinion from the VA examiner who provided the January 2011 VA examination report addressing this issue.  If the VA examiner who provided the January 2011 examination report is no longer available, the RO should provide the Veteran with a new VA examination thoroughly addressing the etiology of the Veteran's right eye disorder.

Accordingly, the case is remanded for the following action:

1.  The RO must obtain an additional nexus opinion from the same VA examiner who conducted the January 2011 eye examination.  The RO must instruct the examiner to provide supporting rationale for the opinion that the Veteran's pre-existing right eye disorder noted on his service entrance examination was not aggravated by active duty service, particularly in light of the finding that the Veteran's vision worsened during service.  The VA examiner must also provide an opinion as to whether any worsening of the Veteran's pre-existing right eye disorder during service occurred as a result of service or due to the natural progression of the disease.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion with supporting rationale without resort to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

If the same VA examiner who provided the January 2011 VA examination is not available, the RO must provide the Veteran with a new VA eye examination addressing the etiology of his current right eye disorder, claimed as traumatic cataract and glaucoma.  The claims file must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post-service medical evidence, to include the Veteran's lay statements and testimony of record, and after conducting an interview of the Veteran, the examiner must provide an opinion as to whether the Veteran's current right eye disorder, to include traumatic cataract and glaucoma, was caused or aggravated by his military service, to include spilling gasoline in his right eye.  The examiner must specifically address the Veteran's service treatment records, which indicate a worsening of right eye visual acuity throughout service, in the discussion of whether the Veteran's right eye disorder was aggravated during his active duty service.  The examiner must explain whether the worsening of the Veteran's right eye visual acuity during service was a natural progression of the eye disorder noted on service entrance, or whether it is related active duty service, to include spilling gasoline in his eye.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



